*243Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Trident Products and Services, LLC appeals the district court’s order awarding Canadian Soiless Wholesale, Ltd., d/b/a Advanced Nutrients, summary judgment on Trident’s misappropriation of trade secrets claim under the Virginia Uniform Trade Secrets Act, Va.Code Ann. §§ 59.1-336 to 59.1-343 (2006 & 2012 Cum.Supp.). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Trident Prods. & Servs., LLC v. Canadian Soiless Wholesale, Ltd., 859 F.Supp.2d 771 (E.D.Va.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.